ORDER
By opinion filed today in Nos. 82-1964 and 82-1976, 699 F.2d 943, the Court has decided the intervention aspects of these three related appeals.
On December 1, 1982, the Court ordered No. 82-1990 and the non-intervention aspects of No. 82 — 1964 held in abeyance “pending the adjudication by the District Court or the Bankruptcy Court of the mo*952tion to impose a constructive trust on the proceeds of the June, 1982 securities offerings.”
Following the entry of this order, the Court assumes that the involuntary Chapter 11 bankruptcy case commenced against Flight Transportation Corporation on June 29, 1982, No. 4-82-1154 in the United States Bankruptcy Court for the District of Minnesota, Fourth Division, has proceeded. The Court has not been informed of the nature of any subsequent proceedings either in the District Court or in the Bankruptcy Court, nor do we know whether the question of which court may decide the issue of disgorgement and the motion to impose a constructive trust has been determined.
Possibly no live issue remains that requires our attention in No. 82-1990. We therefore direct counsel for all parties to No. 82-1990 to inform this Court, within 15 days after the date of the entry of this order, whether any issue remains that needs to be decided by this Court, or whether the appeal may be dismissed as moot. A similar order is today being entered in 699 F.2d 943 No. 82-1964.
It is so ordered.